UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period :	January 1, 2015 — December 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2016 gets under way, a number of factors in today’s markets stand out. Last year, the U.S. Federal Reserve announced a liftoff in short-term interest rates. The first increase took place in December, but the Fed has said that future hikes will likely occur at a gradual pace. Meanwhile, central banks in Europe and Japan continue to run accommodative monetary policies. China’s economy, the world’s second largest, is slowing, with global ramifications. In addition, the price of a barrel of oil is testing multi-year lows. This combination of factors tempered the performance of stocks in 2015 after a string of solid annual gains over the previous three years. Should the economy continue to grow, stocks could rise, but it would be prudent to be prepared for bouts of volatility in the months ahead. Managing downside risk while pursuing returns in today’s investing environment poses a challenge. Putnam’s experienced portfolio managers are constantly seeking innovative ways to maneuver in today’s markets, relying on a proprietary global research framework to guide their investment decisions. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended December 31, 2015, as well as an outlook for the coming months. We also encourage you to consult your financial advisor to ensure that your portfolio is in line with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Performance summary (as of 12/31/15) Investment objective High current income, with a secondary objective of capital growth when consistent with achieving high current income Net asset value December 31, 2015 Class IA: $6.02 Class IB: $5.96 Total return at net asset value JPMorgan Developed (as of 12/31/15) Class IA shares* Class IB shares† High Yield Index‡ 1 year –5.14% –5.35% –4.53% 5 years 23.83 22.38 30.36 Annualized 4.37 4.12 5.45 10 years 80.23 76.05 99.38 Annualized 6.07 5.82 7.14 Life 627.45 588.69 — Annualized 7.37 7.16 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. ‡ The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. The JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Credit quality A 0.5% BBB 6.5% BB 39.8% B 33.1% CCC or below 9.4% Not rated 3.9% Cash and net other assets 6.8% Credit qualities are shown as a percentage of net assets as of 12/31/15. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. Putnam VT High Yield Fund1 Report from your fund’s manager What was the environment like for high-yield bonds during the 12-month period ended December 31, 2015? During the first half of 2015, low yields, record U.S. stock prices, and investors’ increased appetite for risk helped bolster demand for high-yield bonds, especially as mixed U.S. economic data led to expectations that the Federal Reserve might hold off a bit longer on tightening rates. The high-yield market was also helped by stabilizing oil prices, which reduced the pressure on energy companies that were at the greatest risk of defaulting when prices were lower. During the summer months, market volatility picked up, and we saw a widespread retreat from riskier assets. Concerns about Greece’s ability to secure a deal with its international creditors stirred the markets, but uncertainty about economic growth in China, the world’s second-largest economy and biggest importer of raw materials, deepened the selloff, especially in commodities. Investor anxieties were compounded in September when the Fed opted not to raise its target for short-term interest rates, citing concerns about the potential impact of international developments on U.S. economic growth. In October, the Chinese government announced additional stimulus measures. Amid reduced macroeconomic concerns and better-than-expected corporate earnings, riskier assets rallied but then saw those gains evaporate in November and December, as the technical [supply/demand] environment felt further pressure. Weakness in the energy and commodity-related sectors spread to other areas of the market, which included retail, broadcasting, telecommunications, and health care, due to various company-specific developments. In addition, worries about the high-yield market intensified after a few specialized high-yield fund closings took place. We believe the extreme market moves were more about commodity prices and volatile liquidity conditions and less about economic contraction. With that said, because of its increased confidence in the U.S. economy, the Fed took the first step on the path of gradual normalization of interest rates and raised its short-term benchmark rate on December 16. In this environment, the high-yield market as measured by the JPMorgan Developed High Yield Index posted a return of –4.53% for 2015, and underperformed 10-year U.S. Treasuries [–1.43%], as well as equities, as measured by the S&P 500 Index [+1.38%]. What factors had the biggest influence on the fund’s relative performance during the period? From a sector/industry perspective, overall positioning in cable/ satellite, security selection in retail, and an overweight in utilities worked against the fund’s relative return. Additionally, having a lower-than-benchmark exposure to higher-quality bonds further dampened relative performance, as higher-rated bonds outperformed. On the other hand, a sizable underweight allocation to the poor-performing metals/mining industry was the biggest contributor to performance, followed by overall positioning in industrials and paper/packaging. Looking at individual holdings, our position in satellite communications provider Intelsat was the biggest detractor. The firm has faced revenue pressure partly due to reduced sales to the government sector. Two energy companies, EP Energy and Energy Future Holdings, were also among the primary detractors. On a positive note, not owning coal producer Peabody Energy was advantageous, given plummeting coal prices and oversupply. Largely avoiding energy exploration and production company Energy XXI and holding an overweight position in global financial services giant Royal Bank of Scotland Group also proved beneficial for relative performance. How are you positioning the fund for the coming months? With valuations appearing more attractive following recent market turbulence, in our view, and recent defaults mostly confined to commodity-related sectors such as energy and metals/mining, we continue to have a constructive outlook for the asset class overall. We are cognizant of Fed policy, as it considers the pace of short-term rate hikes, geopolitical risks in the Middle East, growth concerns in Asia, and further deterioration in commodity-linked sectors. However, from a fundamental perspective, we believe relative value can be found among issuers that have favorable financial characteristics. Meanwhile, we are closely monitoring the technical landscape, as flows from exchange-traded funds and mutual funds have been drivers of market performance, especially in the fourth quarter. As for portfolio positioning, we expect to keep the fund broadly diversified across market sectors and by credit quality, with attention toward opportunities for income and capital appreciation. We intend to keep our bias of investing in larger, more liquid companies and issues, while avoiding smaller or deeply distressed situations. In order to better position the fund for periods of volatility, we plan to maintain a slightly higher-than-normal cash allocation in the portfolio. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is generally greater for longer-term bonds, and 2 Putnam VT High Yield Fund credit risk is generally greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Paul D. Scanlon, CFA, is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT High Yield Fund3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/15 to 12/31/15. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/14* 0.69% 0.94% Annualized expense ratio for the six-month period ended 12/31/15† 0.71% 0.96% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Restated to reflect current fees. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/15 for the 6 months ended 12/31/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.44 $4.65 $3.62 $4.89 Ending value (after expenses) $924.70 $922.60 $1,021.63 $1,020.37 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/15. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT High Yield Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT High Yield Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT High Yield Fund (the “fund”) at December 31, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2015 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 8, 2016 Putnam VT High Yield Fund 5 The fund’s portfolio 12/31/15 CORPORATE BONDS AND NOTES (83.1%)* Principal amount Value Advertising and marketing services (0.6%) Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 $485,000 $509,250 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 105,000 108,150 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 355,000 360,325 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 315,000 324,450 Automotive (0.3%) Dana Holding Corp. sr. unsec. notes 6s, 2023 195,000 195,488 General Motors Co. sr. unsec. notes 5.2s, 2045 120,000 112,527 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 646,000 429,590 Basic materials (9.4%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 920,000 880,900 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 685,000 648,181 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 295,000 212,400 ArcelorMittal SA sr. unsec. unsub. notes 8s, 2039 (France) 200,000 136,500 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 510,000 519,563 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 320,000 345,200 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 420,000 432,600 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 590,000 585,575 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 220,000 232,100 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 425,000 447,844 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 775,000 664,563 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.7s, 2025 (Mexico) 395,000 328,838 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 215,000 146,738 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s,2023 330,000 231,000 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 600,000 571,500 Coveris Holding Corp. 144A company guaranty sr. unsec. notes 10s, 2018 255,000 242,250 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 535,000 466,788 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 440,000 431,200 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 490,000 306,250 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 525,000 329,438 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 200,000 129,000 CORPORATE BONDS AND NOTES (83.1%)* cont. Principal amount Value Basic materials cont. HD Supply, Inc. company guaranty sr. unsec. notes 11 1/2s, 2020 $430,000 $476,225 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 435,000 452,400 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 230,000 234,600 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 930,000 681,225 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 280,000 255,500 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2022 445,000 400,500 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 340,000 226,311 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 360,000 373,500 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 700,000 707,000 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 F 830,000 8 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 390,000 351,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 (Canada) 255,000 203,044 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 690,000 679,650 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 995,000 912,913 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 325,000 302,250 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 860,000 851,400 PQ Corp. 144A company guaranty sub. notes 8 3/4s,2018 335,000 324,950 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. sub. notes 9s, 2017 830,000 639,100 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 375,000 383,438 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s,2025 145,000 147,900 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 385,000 442,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 775,000 744,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 155,000 156,163 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 180,000 164,250 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 535,000 413,288 Univar, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 270,000 246,375 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 129,844 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 440,000 446,600 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 870,000 817,800 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 740,000 747,400 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 380,000 383,800 6 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (83.1%)* cont Principal amount Value Broadcasting (2.8%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 $635,000 $587,375 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 665,000 648,375 Cumulus Media Holdings, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 360,000 121,500 Gray Television, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 130,000 133,575 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 740,000 540,200 LIN Television Corp. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 255,000 267,113 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 125,000 124,375 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 595,000 612,850 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 70,000 70,175 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 665,000 646,713 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 575,000 600,156 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2020 225,000 235,406 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 345,000 357,938 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 175,000 181,125 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 25,000 25,063 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 180,000 164,700 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 555,000 555,000 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5 1/8s, 2025 580,000 551,000 Building materials (0.7%) Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 750,000 748,125 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 245,000 252,963 Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 595,000 617,372 Cable television (4.4%) Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 1,340,000 1,206,000 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 400,000 345,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 75,000 73,125 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 235,000 244,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. bonds 5 1/8s, 2023 620,000 620,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 5/8s, 2022 235,000 247,631 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 355,000 368,313 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 480,000 484,200 CORPORATE BONDS AND NOTES (83.1%)* cont Principal amount Value Cable television cont. CCOH Safari, LLC 144A sr. unsec. notes 5 3/4s,2026 $280,000 $280,700 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 770,000 693,000 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 100,000 90,000 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s,2024 450,000 394,875 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s,2021 180,000 172,800 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 425,000 378,250 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 7/8s, 2025 200,000 209,500 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 1/8s, 2023 200,000 208,500 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 110,000 120,887 Numericable-SFR SAS 144A company guaranty sr. notes 6s, 2022 (France) $640,000 617,600 Numericable-SFR SAS 144A sr. bonds 6 1/4s, 2024 (France) 530,000 511,450 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 400,000 398,000 Unitymedia GmbH 144A company guaranty sr. notes 6 1/8s, 2025 (Germany) 200,000 196,500 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 685,000 683,288 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 285,000 289,275 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 256,500 264,836 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 1,155,000 1,090,609 Capital goods (7.5%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,252,000 1,261,390 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 420,000 464,100 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 450,000 441,000 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 405,000 405,000 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 295,000 299,425 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 580,000 533,600 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 200,000 194,500 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 205,000 208,588 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 225,000 181,688 Bombardier, Inc. 144A sr. unsec. unsub. notes 4 3/4s, 2019 (Canada) 295,000 242,638 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 800,000 868,000 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7 3/8s, 2026 215,000 231,125 Putnam VT High Yield Fund 7 CORPORATE BONDS AND NOTES (83.1%)* cont Principal amount Value Capital goods cont. DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) $305,000 $306,525 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 1,390,000 1,000,800 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 290,000 295,438 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 900,000 855,000 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 920,000 1,221,346 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 8 1/2s, 2020 235,000 243,225 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 790,000 815,675 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 595,000 514,675 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 725,000 732,250 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s,2023 865,000 797,963 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 305,000 298,900 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 675,000 675,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 144,000 144,540 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 270,000 259,875 Schaeffler Holding Finance BV 144A company guaranty sr. sub. notes 6 7/8s, 2018 (Netherlands) ‡‡ 645,000 665,156 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 365,000 370,475 Terex Corp. company guaranty sr. unsec. notes 6s,2021 550,000 506,000 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 410,000 424,350 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 330,000 319,275 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 400,000 397,800 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 770,000 733,425 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 325,000 317,688 Commercial and consumer services (0.3%) Garda World Security Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Canada) 115,000 98,900 Mustang Merger Corp. 144A sr. unsec. notes 8 1/2s, 2021 120,000 124,500 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 510,000 507,450 Consumer (0.4%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 420,000 244,125 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 45,000 47,813 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 220,000 225,500 Spectrum Brands, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 300,000 312,000 CORPORATE BONDS AND NOTES (83.1%)* cont Principal amount Value Consumer staples (5.2%) Ashtead Capital, Inc. 144A company guaranty notes 6 1/2s, 2022 $675,000 $703,688 Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 290,000 293,625 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 275,000 271,563 BC ULC/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) 845,000 870,350 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 240,000 240,000 BlueLine Rental Finance Corp. 144A notes 7s, 2019 850,000 765,000 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 655,000 618,975 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,075,000 843,875 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 580,000 577,825 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 368,500 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 910,000 878,150 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 R 145,000 143,550 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 555,000 575,813 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 830,000 531,200 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 490,000 421,400 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 190,000 188,575 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 130,000 129,675 Landry’s, Inc. 144A company guaranty sr. unsec. sub. notes 9 3/8s, 2020 560,000 589,400 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 290,000 282,025 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 535,000 512,263 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 720,000 696,600 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 685,000 708,975 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 605,000 393,250 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 280,000 296,100 Energy (7.0%) Antero Resources Corp. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 515,000 391,400 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 345,000 269,100 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 435,000 348,000 Archrock Partners, LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 780,000 635,700 Archrock Partners, LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 70,000 57,575 8Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (83.1%)* cont Principal amount Value Energy cont. Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) $500,000 $335,000 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 120,000 84,600 California Resources Corp. company guaranty sr. unsec. sub. notes 6s, 2024 265,000 80,825 California Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2020 88,000 31,350 California Resources Corp. 144A company guaranty notes 8s, 2022 941,000 495,201 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 675,000 324,000 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 586,000 287,140 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 269,500 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 812,250 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 810,000 743,175 CONSOL Energy, Inc. company guaranty sr. unsec. notes 5 7/8s, 2022 330,000 204,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 400,000 144,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 160,000 52,800 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 440,000 123,200 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 300,000 184,500 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 130,000 81,900 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 355,000 296,425 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,465,000 424,850 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 295,000 202,075 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 365,000 302,950 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 820,000 206,025 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 580,000 130,500 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 455,000 61,425 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 171,000 28,215 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 479,000 239,500 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) F 195,000 10 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 865,000 263,825 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 1,070,000 941,600 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 500,000 413,750 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 620,000 384,400 CORPORATE BONDS AND NOTES (83.1%)* cont Principal amount Value Energy cont. Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 $485,000 $310,400 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s,2022 365,000 259,150 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s,2023 340,000 241,400 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s,2022 370,000 338,550 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s,2024 360,000 313,200 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s,2023 100,000 87,750 Sabine Pass LNG LP company guaranty sr. sub. notes 6 1/2s, 2020 285,000 276,450 Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) † 1,340,000 2,680 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 670,000 203,513 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 325,000 273,000 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 550,000 495,000 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 345,000 53,475 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 238,400 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 120,000 87,900 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 175,000 41,125 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 310,000 94,550 Unit Corp. company guaranty sr. unsec. sub. notes 6 5/8s, 2021 630,000 452,025 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 1,340,000 978,200 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 7/8s, 2021 208,000 187,202 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 3/4s, 2031 435,000 308,070 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 253,000 239,330 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 740,000 595,700 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 260,000 182,000 Entertainment (1.9%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 425,000 431,375 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 300,000 301,500 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 190,000 195,700 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 405,000 401,963 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 25,000 26,313 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 295,000 287,625 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 560,000 548,800 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 245,000 242,550 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2025 280,000 270,550 Putnam VT High Yield Fund9 CORPORATE BONDS AND NOTES (83.1%)* cont Principal amount Value Entertainment cont. Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 $635,000 $632,619 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 975,000 987,188 Financials (10.1%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 900,000 857,250 Ally Financial, Inc. company guaranty sr. unsec. notes 8s, 2031 1,005,000 1,160,775 Ally Financial, Inc. sub. unsec. notes 5 3/4s,2025 280,000 283,500 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 360,000 473,400 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 400,000 428,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 215,000 216,075 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 270,000 284,513 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 125,000 125,636 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 365,000 370,475 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s,2020 390,000 408,525 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 230,000 236,182 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95s, perpetual maturity 175,000 174,453 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 720,000 302,400 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 305,000 310,338 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 265,000 270,300 Community Choice Financial, Inc. company guaranty sr. sub. notes 10 3/4s, 2019 435,000 114,188 Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 595,000 583,100 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 265,000 263,675 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 200,000 199,500 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 700,000 413,000 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151s, 2031 510,000 623,475 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 250,000 261,875 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 545,000 551,813 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 290,000 78,300 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 ‡‡ 130,000 121,550 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 985,000 886,500 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 595,000 581,613 iStar, Inc. sr. unsec. notes 5s, 2019 R 230,000 223,388 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 255,000 290,700 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 485,000 1,236,928 CORPORATE BONDS AND NOTES (83.1%)* cont Principal amount Value Financials cont. Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $328,000 $349,320 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 R 350,000 357,438 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s,2020 465,000 445,005 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s,2021 435,000 384,975 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 420,000 436,800 Ocwen Financial Corp. sr. unsec. notes 6 5/8s,2019 395,000 347,600 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 275,000 278,781 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 590,000 592,950 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 163,556 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 450,000 409,500 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s,2021 670,000 648,225 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 245,000 258,497 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 1,915,000 2,374,600 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 445,000 463,356 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 155,000 152,675 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6s, 2020 160,000 152,000 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 240,000 228,000 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 557,000 548,645 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 415,000 309,175 Tri Pointe Holdings, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 845,000 821,763 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 545,000 523,200 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 525,000 414,750 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 265,000 249,100 Gaming and lottery (2.3%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 340,000 349,350 Eldorado Resorts, Inc. 144A sr. unsec. notes 7s,2023 580,000 568,400 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 740,000 529,450 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $250,000 255,000 Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 635,000 615,950 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 354,000 366,390 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,000,000 1,045,000 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 1,545,000 1,096,950 10Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (83.1%)* cont Principal amount Value Gaming and lottery cont. Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 $180,000 $84,600 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 505,000 482,275 Health care (8.2%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 740,000 751,100 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 450,000 420,750 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 575,000 506,000 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 490,000 474,075 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 120,000 119,400 CHS/Community Health Systems, Inc. company guaranty sr. sub. notes 5 1/8s, 2018 120,000 120,600 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 140,000 132,825 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 540,000 468,450 ConvaTec Healthcare E SA 144A company guaranty sr. unsec. unsub. notes 10 1/2s, 2018 (Luxembourg) 575,000 580,267 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 975,000 667,875 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 820,000 799,500 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 820,000 795,400 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 250,000 243,750 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 380,000 374,300 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) 430,000 427,850 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 340,000 338,300 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 1,070,000 1,166,300 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 210,000 232,050 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 165,000 162,938 Horizon Pharma Financing, Inc. 144A company guaranty sr. unsec. notes 6 5/8s, 2023 200,000 178,000 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 490,000 477,750 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) ‡‡ 425,000 410,125 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 710,000 692,250 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 345,000 317,400 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 205,000 206,025 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 350,000 350,000 CORPORATE BONDS AND NOTES (83.1%)* cont Principal amount Value Health care cont. Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R $515,000 $520,112 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 1,115,000 1,162,388 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 485,000 499,550 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 315,000 300,825 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 415,000 404,625 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 925,000 973,563 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.012s, 2020 690,000 672,750 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 115,000 110,975 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 520,000 464,100 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 625,000 557,813 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 265,000 233,200 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 555,000 521,700 WellCare Health Plans, Inc. sr. unsec. sub. notes 5 3/4s, 2020 1,110,000 1,143,300 Homebuilding (2.4%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 160,000 161,200 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 840,000 809,550 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 135,000 123,694 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 630,000 671,738 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 285,000 297,825 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 1,190,000 1,213,800 Lennar Corp. company guaranty sr. unsec. notes 4 1/2s, 2019 395,000 401,666 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 210,000 208,215 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 460,000 437,000 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 605,000 685,163 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 170,000 170,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 280,000 268,450 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 140,000 138,250 Putnam VT High Yield Fund11 CORPORATE BONDS AND NOTES (83.1%)* cont Principal amount Value Lodging/Tourism (0.8%) MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 $745,000 $737,550 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 100,000 110,781 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 130,000 132,600 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s,2021 1,015,000 943,950 Media (0.3%) Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 630,000 647,325 Regional Bells (0.7%) Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 70,000 59,325 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 180,000 151,200 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 475,000 470,250 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 670,000 667,488 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 195,000 197,438 Retail (2.3%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 592,000 414,400 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 505,000 166,650 Family Tree Escrow, LLC 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 215,000 222,525 Family Tree Escrow, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 150,000 154,875 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 240,000 217,200 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 100,000 80,000 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 500,000 275,000 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s,2019 930,000 744,000 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 45,000 49,725 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 315,000 333,900 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 475,000 453,625 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 ‡‡ 755,000 468,100 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 820,000 606,800 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 505,000 518,888 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 480,000 484,800 Technology (3.5%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 240,000 247,200 Avaya, Inc. 144A company guaranty notes 10 1/2s,2021 705,000 239,700 Avaya, Inc. 144A company guaranty sr. notes 7s,2019 1,150,000 851,000 CORPORATE BONDS AND NOTES (83.1%)* cont Principal amount Value Technology cont. CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 $260,000 $250,250 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 595,000 595,000 First Data Corp. 144A notes 5 3/4s, 2024 570,000 561,450 First Data Corp. 144A sr. notes 5 3/8s, 2023 490,000 492,450 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 93,000 93,698 Infor US, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2022 1,020,000 861,900 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 R 615,000 636,525 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 215,000 226,825 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 590,000 573,775 Micron Technology, Inc. 144A sr. unsec. unsub. notes 5 1/4s, 2023 315,000 282,713 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 760,000 756,200 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 465,000 462,675 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 890,000 930,050 Telecommunications (4.3%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 200,000 197,500 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 600,000 555,000 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 700,000 735,875 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 R 140,000 145,075 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 375,000 309,375 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 805,000 673,181 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 365,000 317,550 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 66,000 30,855 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8 1/8s, 2023 (Luxembourg) 185,000 83,713 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 205,000 209,613 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 250,000 258,750 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 385,000 390,775 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 220,000 221,100 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 590,389 SBA Communications Corp. sr. unsec. sub. notes 4 7/8s, 2022 375,000 369,375 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6 7/8s, 2028 1,760,000 1,227,600 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 345,000 363,113 12Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (83.1%)* cont Principal amount Value Telecommunications cont. Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 $1,175,000 $882,425 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 1,480,000 1,116,925 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 965,000 832,313 Wind Acquisition Finance SA 144A company guaranty notes 7 3/8s, 2021 (Luxembourg) 385,000 363,825 Telephone (1.6%) CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s,2023 130,000 121,875 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 530,000 539,938 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 860,000 868,600 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 500,000 515,625 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 40,000 41,350 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 275,000 286,000 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 505,000 518,256 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 260,000 204,588 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 775,000 558,000 Tire and rubber (0.2%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 600,000 549,000 Transportation (0.7%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 680,000 601,800 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,040,000 1,024,400 Utilities and power (5.2%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 380,000 418,000 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s,2025 635,000 558,800 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s,2023 255,000 221,850 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 725,000 735,875 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 1,090,000 961,925 Calpine Corp. 144A company guaranty sr. notes 6s,2022 180,000 184,950 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 145,000 148,625 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85s, 2037 1,055,000 918,351 DPL, Inc. sr. unsec. sub. notes 6 1/2s, 2016 173,000 173,000 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 60,000 52,200 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 960,000 902,400 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 40,000 34,192 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 360,000 390,975 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 277,699 295,750 CORPORATE BONDS AND NOTES (83.1%)* cont Principal amount Value Utilities and power cont. Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 $430,000 $397,750 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 190,000 96,900 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 255,000 127,500 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s,2020 1,090,000 682,613 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 215,000 148,888 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 815,000 596,988 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 157,527 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s,2020 215,000 159,100 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 1,280,000 1,200,000 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 320,000 265,200 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5s, 2022 335,000 296,769 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 655,000 617,377 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 455,000 409,122 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 800,000 660,000 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 415,000 137,988 Total corporate bonds and notes (cost $216,788,713) SENIOR LOANS (4.6%)* c Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 $613,360 $589,848 AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 222,188 212,745 Asurion, LLC bank term loan FRN 8 1/2s, 2021 440,000 373,588 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s,2020 601,525 417,057 Builders FirstSource, Inc. bank term loan FRN Ser. B, 6s, 2022 254,416 250,811 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 1,265,087 1,104,843 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 10 3/4s, 2017 278,600 230,542 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 734,700 641,026 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 550,200 519,939 Concordia Healthcare Corp. bank term loan FRN Ser. B, 5 1/4s, 2021 (Canada) 390,000 370,825 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 560,825 524,371 Del Monte Foods, Inc. bank term loan FRN 8 1/4s,2021 380,000 307,800 Fieldwood Energy, LLC bank term loan FRN 8 3/8s,2020 705,000 104,575 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 627,029 391,501 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.938s, 2019 639,000 447,300 Putnam VT High Yield Fund 13 SENIOR LOANS (4.6%)* c cont. Principal amount Value iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 R $122,876 $122,876 J Crew Group, Inc. bank term loan FRN Ser. B, 4s,2021 284,278 183,419 Jeld-Wen, Inc. bank term loan FRN 4s, 2021 329,169 324,848 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s,2022 434,200 428,501 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s,2020 635,000 555,625 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 229,125 45,252 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 155,861 149,951 ROC Finance, LLC bank term loan FRN 5s, 2019 861,326 793,856 Talbots, Inc. (The) bank term loan FRN 9 1/2s,2021 195,000 183,300 Talbots, Inc. (The) bank term loan FRN 5 1/2s,2020 382,083 359,158 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 1,769,778 537,018 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 18,164 5,512 Yonkers Racing Corp. bank term loan FRN 4 1/4s,2019 455,462 444,075 Total senior loans (cost $13,722,074) COMMON STOCKS (1.8%)* Shares Value Ally Financial, Inc. † 30,690 $572,062 Berry Plastics Group, Inc. † 13,030 471,425 Blue Buffalo Pet Products, Inc. † 12,060 225,643 CIT Group, Inc. 9,745 386,877 Connacher Oil and Gas, Ltd. (Canada) † 13,031 1,199 DISH Network Corp. Class A † 8,260 472,307 Eldorado Resorts, Inc. † 20,825 229,075 EP Energy Corp. Class A † 31,460 137,795 General Motors Co. 7,902 268,747 Hilton Worldwide Holdings, Inc. 10,275 219,885 Live Nation Entertainment, Inc. † 14,760 362,653 Lone Pine Resources Canada, Ltd. (Canada) † F 24,322 243 Lone Pine Resources, Inc. Class A (Canada) † F 24,322 243 Penn National Gaming, Inc. † 30,400 487,008 Seventy Seven Energy, Inc. † 16,265 17,078 Spectrum Brands Holdings, Inc. 3,325 338,485 Tribune Media Co. Class 1C F 93,841 23,460 Total common stocks (cost $5,249,463) CONVERTIBLE PREFERRED STOCKS (1.4%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 636 $655,194 American Tower Corp. $5.50 cv. pfd. R 5,675 571,402 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. R 3,850 411,142 EPR Properties Ser. C, $1.438 cv. pfd. R 18,552 441,456 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 9,800 661,794 Tyson Foods, Inc. $2.375 cv. pfd. 7,630 462,683 Total convertible preferred stocks (cost $2,946,964) CONVERTIBLE BONDS AND NOTES (0.5%)* Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $313,000 $336,671 Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8s, 2018 323,000 502,467 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 173,000 85,311 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1s, 2020 247,000 230,019 Total convertible bonds and notes (cost $1,020,392) PREFERRED STOCKS (0.2%)* Shares Value M/I Homes, Inc. Ser. A, $2.438 pfd. 14,167 $360,267 Total preferred stocks (cost $261,708) SHORT-TERM INVESTMENTS (6.4%)* Shares Value Putnam Short Term Investment Fund 0.33% L 14,783,531 $14,783,531 Total short-term investments (cost $14,783,531) Total investments (cost $254,772,845) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through December 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $230,167,107. † This security is non-income-producing. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $15,794 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. 14 Putnam VT High Yield Fund FORWARD CURRENCY CONTRACTS at 12/31/15 (aggregate face value $2,353,182) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Sell 1/20/16 $119,684 $125,082 $5,398 Credit Suisse International Euro Sell 3/16/16 444,080 434,601 (9,479) JPMorgan Chase Bank N.A. Canadian Dollar Buy 1/20/16 132,186 138,170 (5,984) State Street Bank and Trust Co. Canadian Dollar Sell 1/20/16 537,704 562,091 24,387 UBS AG British Pound Sell 3/16/16 1,068,627 1,093,238 24,611 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Capital goods $471,425 $—­ $—­ Communication services 472,307 — — Consumer cyclicals 1,567,368 — 23,460 Consumer staples 564,128 — — Energy 156,072 — 486 Financials 958,939 — — Total common stocks — Convertible bonds and notes $—­ $1,154,468 $—­ Convertible preferred stocks — 3,203,671 — Corporate bonds and notes — 191,200,546 18 Preferred stocks — 360,267 — Senior loans — 10,620,162 — Short-term investments 14,783,531 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $38,933 $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund15 Statement of assets and liabilities 12/31/15 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $239,989,314) $210,753,317 Affiliated issuers (identified cost $14,783,531) (Notes 1 and 5) 14,783,531 Cash 149,840 Dividends, interest and other receivables 3,960,887 Receivable for shares of the fund sold 441,484 Receivable for investments sold 1,069,694 Unrealized appreciation on forward currency contracts (Note 1) 54,396 Total assets Liabilities Payable for investments purchased 302,556 Payable for shares of the fund repurchased 282,765 Payable for compensation of Manager (Note 2) 112,494 Payable for custodian fees (Note 2) 9,151 Payable for investor servicing fees (Note 2) 28,334 Payable for Trustee compensation and expenses (Note 2) 176,236 Payable for administrative services (Note 2) 1,773 Payable for distribution fees (Note 2) 12,342 Payable for auditing and tax fees 77,039 Unrealized depreciation on forward currency contracts (Note 1) 15,463 Other accrued expenses 27,889 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $303,844,955 Undistributed net investment income (Note 1) 15,084,383 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (59,562,873) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (29,199,358) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $172,829,816 Number of shares outstanding 28,733,033 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.02 Computation of net asset value Class IB Net assets $57,337,291 Number of shares outstanding 9,622,697 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.96 The accompanying notes are an integral part of these financial statements. 16Putnam VT High Yield Fund Statement of operations Year ended 12/31/15 Investment income Interest (including interest income of $12,741 from investments in affiliated issuers) (Note 5) $18,071,510 Dividends 272,390 Total investment income Expenses Compensation of Manager (Note 2) 1,578,243 Investor servicing fees (Note 2) 197,954 Custodian fees (Note 2) 22,149 Trustee compensation and expenses (Note 2) 19,567 Distribution fees (Note 2) 181,083 Administrative services (Note 2) 7,219 Other 154,959 Total expenses Expense reduction (Note 2) (419) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (2,520,031) Net realized gain on swap contracts (Note 1) 50,570 Net realized gain on foreign currency transactions (Note 1) 270,192 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (27,220) Net unrealized depreciation of investments during the year (26,543,019) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/15 12/31/14 Decrease in net assets Operations: Net investment income $16,183,145 $20,353,279 Net realized gain (loss) on investments and foreign currency transactions (2,199,269) 9,664,035 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (26,570,239) (21,615,124) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (15,550,000) (17,017,900) Class IB (5,539,033) (6,582,819) Decrease from capital share transactions (Note 4) (40,992,792) (66,162,473) Total decrease in net assets Net assets: Beginning of year 304,835,295 386,196,297 End of year (including undistributed net investment income of $15,084,383 and $19,780,665, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 17 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period­ Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 12/31/15­ $6.82­ .38­ (.69) (.49) $6.02­ $172,830­ .70­ 5.80­ 35­ 12/31/14­ 7.13­ .39­ (.25) .14­ (.45) 6.82­ 1.91­ 233,920­ .72­ 5.60­ 45­ 12/31/13­ 7.09­ .44­ .11­ .55­ (.51) 7.13­ 8.10­ 283,240­ .74­ 6.25­ 43­ 12/31/12­ 6.61­ .48­ .55­ 1.03­ (.55) 7.09­ 16.34­ 305,127­ .75­ 7.04­ 47­ 12/31/11­ 7.03­ .51­ (.37) .14­ (.56) 6.61­ 1.85­ 283,942­ .74­ 7.57­ 57­ Class IB­ 12/31/15­ 6.75­ .36­ (.69) (.46) $5.96­ $57,337­ .95­ 5.54­ 35­ 12/31/14­ 7.07­ .37­ (.26) .11­ (.43) 6.75­ 1.56­ 70,915­ .97­ 5.36­ 45­ 12/31/13­ 7.03­ .41­ .12­ .53­ (.49) 7.07­ 7.85­ 102,957­ .99­ 5.98­ 43­ 12/31/12­ 6.56­ .46­ .54­ 1.00­ (.53) 7.03­ 16.01­ 92,450­ 1.00­ 6.79­ 47­ 12/31/11­ 6.97­ .49­ (.36) .13­ (.54) 6.56­ 1.75­ 96,535­ .99­ 7.34­ 57­ a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. The accompanying notes are an integral part of these financial statements. 18 Putnam VT High Yield Fund Notes to financial statements 12/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through December 31, 2015. Putnam VT High Yield Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). The fund may also invest in other debt instruments, including loans. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. Putnam Management may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Putnam VT High Yield Fund 19 Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk, for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk, for gaining exposure to specific sectors and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $15,463 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. 20 Putnam VT High Yield Fund The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2015, the fund had a capital loss carryover of $59,393,685 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $170,813 $2,795,847 $ 2,966,660 * 20,035,795 N/A 20,035,795 12/31/16 36,391,230 N/A 36,391,230 12/31/17 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses and from defaulted bond interest. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $209,606 to increase undistributed net investment income, $78,659 to increase paid-in capital and $288,265 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $3,899,551 Unrealized depreciation (33,304,736) Net unrealized depreciation (29,405,185) Undistributed ordinary income 15,456,119 Capital loss carryforward (59,393,685) Cost for federal income tax purposes $254,942,033 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 31.7% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. Putnam Management has contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management has agreed to reimburse the fund $1,168 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $147,465 Class IB 50,489 Total $197,954 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $419 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $163, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits Putnam VT High Yield Fund 21 under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $181,083 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $93,743,536 $142,193,060 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/15 Year ended 12/31/14 Year ended 12/31/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 3,019,597 $19,746,966 4,406,099 $31,005,815 6,868,694 $45,349,814 8,607,881 $59,611,582 Shares issued in connection with reinvestment of distributions 2,392,308 15,550,000 2,480,743 17,017,900 858,765 5,539,033 966,640 6,582,819 5,411,905 35,296,966 6,886,842 48,023,715 7,727,459 50,888,847 9,574,521 66,194,401 Shares repurchased (10,984,087) (71,400,329) (12,326,121) (86,242,555) (8,603,435) (55,778,276) (13,642,744) (94,138,034) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund * $8,023,236 $116,104,815 $109,344,520 $12,741 $14,783,531 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $3,400,000 Centrally cleared credit default contracts (notional) $660,000 Warrants (number of warrants) 64,000 22Putnam VT High Yield Fund The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $54,396 Payables $15,463 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants contracts Swaps Total Credit contracts $— $— $50,570 $50,570 Foreign exchange contracts — 277,197 — 277,197 Equity contracts (13,300) — — (13,300) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Forward currency contracts Total Foreign exchange contracts $— $(27,717) $(27,717) Equity contracts (6,893) — (6,893) Total Note 9 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Credit Suisse JPMorgan Chase State Street Bank and Barclays Bank PLC International Bank N.A. Trust Co. UBS AG Total Assets: Forward currency contracts # $5,398 $— $— $24,387 $24,611 $54,396 Total Assets $— $— Liabilities: Forward currency contracts # — 9,479 5,984 — — $15,463 Total Liabilities $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— Net amount $5,398 $(9,479) $(5,984) $24,387 $24,611 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Putnam VT High Yield Fund 23 Federal tax information (Unaudited) The fund designated 1.14% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 24 Putnam VT High Yield Fund About the Trustees Putnam VT High YieldFund25 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and Putnam PutnamManagement Vice President, Director of Proxy Voting and RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer James F. Clark (Born 1974) Vice President and Assistant Treasurer Since 2000 Chief Compliance Officer Since 2007 Since 2016 Director of Accounting & Control Associate General Counsel, Putnam Services, Putnam Investments and Investments, Putnam Investment PutnamManagement Management, and Putnam Retail Management (2003–2015) The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 26 Putnam VT High Yield Fund This page intentionally left blank. Putnam VT High Yield Fund27 This page intentionally left blank. 28Putnam VT High Yield Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2015, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT High Yield Fund 29 This report has been prepared for the shareholders H511 of Putnam VT High Yield Fund. VTAN034 298635 2/16 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2015	$69,985	$ — $7,928	$ — December 31, 2014	$69,122	$ — $7,757	$ — For the fiscal years ended December 31, 2015 and December 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $750,521 and $569,822 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
